--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXISTING AGREEMENT

THIS AMENDMENT (the “Agreement”) is made effective as of this 20th day of
October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

      (the “Company,” or, “Lexaria”)         AND: C.A.B. Financial Services Ltd.
  156 Valleyview Road   Kelowna, BC V1X 3M4       (the “Lender”)        
WHEREAS:  

Article 1 - The Lender has previously loaned US$100,000 to Lexaria through a
secured convertible debenture with an original maturity date of November 30,
2012 (the “Initial Agreement”), and which was subsequently amended via an
Amendment to Existing Agreement dated November 15, 2012 (the “Amendment”), and
both Lexaria and the Lender agree to further amend the terms, by way of this
Agreement, under which those funds are loaned;

Article 2 - Since the Amendment became effective Lexaria has successfully repaid
$25,000 in principal to the Lender and has also regularly paid all interest and
bonus payments as they have become due, leaving a balance owing of $75,000 as of
the date of this Agreement;

Article 3 - Lexaria is taking steps to increase production at the Belmont Lake
Oil Field – including the drilling of a new well and the reworking of an
existing well - that should result in higher revenue earned by the Company and a
renewed ability to repay all principal – and regularly earned interest - owing
to the Lender, but not before the existing Amendment will have expired.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

--------------------------------------------------------------------------------

            (1) All of the terms, conditions and obligations of the Initial
Agreement remain valid and in force for the period of time that this Amendment
is effective except for those terms, conditions and obligations that are
specifically amended by way of this Agreement.

            (2) The terms, conditions and obligations of the 2012 Amendment will
expire and be extinguished, by mutual consent, as of that date that this Second
Amendment Agreement becomes effective.

            (3) Lexaria will repay the full amount of the outstanding loan due
as per the following:

  (i)

The loan repayment schedule will be converted, with an effective date of
December 1, 2013, to a new one year term loan with monthly interest payments at
18% on any declining balance, in arrears and all principal amounts not paid
before then due in full on December 1, 2014; and,

        (ii)

The first payment of interest shall be due on January 1, 2014; and,

        (iii)

Lexaria will make ten (10) monthly principal payments, each of which is 1/10th
of the principal amount owing at the time this Agreement goes into effect,
beginning on March 1 2014 and repeating on the first day of each month
thereafter until all the principal is paid; and,

        (iv)

Lexaria will use all best efforts and retains the right to repay, in whole or in
part and at any time, any portion of the principal owing up to and including the
total amount owing along with all interest then due; and,

        (v)

If the newly-drilled PP F12-7 well produces 100 bbls/day average production in
its first 30 days, then notwithstanding Section (3)(iii), above, Lexaria will
make eight (8) monthly principal payments, each of which is 1/8th of the
principal amount owing at the time this Agreement goes into effect, beginning on
March 1 2014 and repeating on the first day of each month thereafter until all
the principal is paid; and,

        (vi)

If Lexaria makes capital investments cumulatively exceeding $50,000 prior to
that time when full repayment of the loan has occurred, then Lexaria will grant
a lien to the Lender on all such capital investments; and,

        (vii)

Lexaria grants to the Lender new collateral specifically limited to the Lender’s
pro-rata portion (the original initial balance owing to the Lender shall form
the numerator and $930,000 shall form the denominator) of Lexaria’s portion of
the net revenue from the new 12-7 well required to keep the terms of this
Agreement in good standing at any given monthly due date; and,

        (viii)

The rights granted to the Lender under this Section (3), above, are transferable
only with the written approval, in advance, of Lexaria.


--------------------------------------------------------------------------------

            (4) This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada as applicable to
contracts made and performed therein.

            (5) The Agreement may be executed in one or more counterparts, all
of which will be considered one and the same Agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

            (6) This Agreement may be executed by delivery of executed signature
pages by fax or by scan and email, and such execution will be effective for all
purposes.

            IN WITNESS WHEREOF the parties have executed this Agreement as of
the day and year first written above.

  LEXARIA CORP LENDER               Per:  
_________________________________________ Per:  
_________________________________________                      Authorized
Signatory                    Authorized Signatory         Name:        Bal
Bhullar Name:   Title:          CFO, Director Title:                     Per:  
_________________________________________                        Authorized
Signatory           Name:        Chris Bunka     Title:          CEO, Director  


--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXISTING AGREEMENT

THIS AMENDMENT (the “Agreement”) is made effective as of this 26th day of
October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

      (the “Company,” or, “Lexaria”)         AND: CIELO INVESTMENT, LLC   5046
Weatherstone Circle   Sugar Land, TX 77479       (the “Lender”)

WHEREAS:

Article 1 - The Lender has previously loaned US$250,000 to Lexaria through a
secured convertible debenture with an original maturity date of November 30,
2012 (the “Initial Agreement”), and which was subsequently amended via an
Amendment to Existing Agreement dated November 15, 2012 (the “Amendment”), and
both Lexaria and the Lender agree to further amend the terms, by way of this
Agreement, under which those funds are loaned;

Article 2 - Since the Amendment became effective Lexaria has successfully repaid
$83,333 in principal to the Lender and has also regularly paid all interest and
bonus payments as they have become due, leaving a balance owing of $166,667 as
of the date of this Agreement;

Article 3 - Lexaria is taking steps to increase production at the Belmont Lake
Oil Field – including the drilling of a new well and the reworking of an
existing well - that should result in higher revenue earned by the Company and a
renewed ability to repay all principal – and regularly earned interest - owing
to the Lender, but not before the existing Amendment will have expired.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

--------------------------------------------------------------------------------

            (1) All of the terms, conditions and obligations of the Initial
Agreement remain valid and in force for the period of time that this Amendment
is effective except for those terms, conditions and obligations that are
specifically amended by way of this Agreement.

            (2) The terms, conditions and obligations of the 2012 Amendment will
expire and be extinguished, by mutual consent, as of that date that this Second
Amendment Agreement becomes effective.

            (3) Lexaria will repay the full amount of the outstanding loan due
as per the following:

  (i)

The loan repayment schedule will be converted, with an effective date of
December 1, 2013, to a new one year term loan with monthly interest payments at
18% on any declining balance, in arrears and all principal amounts not paid
before then due in full on December 1, 2014; and,

        (ii)

The first payment of interest shall be due on January 1, 2014; and,

        (iii)

Lexaria will make ten (10) monthly principal payments, each of which is 1/10th
of the principal amount owing at the time this Agreement goes into effect,
beginning on March 1 2014 and repeating on the first day of each month
thereafter until all the principal is paid; and,

        (iv)

Lexaria will use all best efforts and retains the right to repay, in whole or in
part and at any time, any portion of the principal owing up to and including the
total amount owing along with all interest then due; and,

        (v)

If the newly-drilled PP F12-7 well produces 100 bbls/day average production in
its first 30 days, then notwithstanding Section (3)(iii), above, Lexaria will
make eight (8) monthly principal payments, each of which is 1/8th of the
principal amount owing at the time this Agreement goes into effect, beginning on
March 1 2014 and repeating on the first day of each month thereafter until all
the principal is paid; and,

        (vi)

If Lexaria makes capital investments cumulatively exceeding $50,000 prior to
that time when full repayment of the loan has occurred, then Lexaria will grant
a lien to the Lender on all such capital investments; and,

        (vii)

Lexaria grants to the Lender new collateral specifically limited to the Lender’s
pro-rata portion (the original initial balance owing to the Lender shall form
the numerator and $930,000 shall form the denominator) of Lexaria’s portion of
the net revenue from the new 12-7 well required to keep the terms of this
Agreement in good standing at any given monthly due date; and,

        (viii)

The rights granted to the Lender under this Section (3), above, are transferable
only with the written approval, in advance, of Lexaria.


--------------------------------------------------------------------------------

            (4) This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada as applicable to
contracts made and performed therein.

            (5) The Agreement may be executed in one or more counterparts, all
of which will be considered one and the same Agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

            (6) This Agreement may be executed by delivery of executed signature
pages by fax or by scan and email, and such execution will be effective for all
purposes.

            IN WITNESS WHEREOF the parties have executed this Agreement as of
the day and year first written above.

  COMPANY LENDER   LEXARIA CORP CIELO INVESTMENT, LLC         Per:  
_________________________________________ Per:  
_________________________________________                      Authorized
Signatory                    Authorized Signatory   Name:        Bal Bhullar
Name:   Title:          CFO, Director Title:         Per:  
_________________________________________                        Authorized
Signatory     Name:        Chris Bunka     Title:          CEO, Director  


--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXISTING AGREEMENT

THIS AMENDMENT (the “Agreement”) is made effective as of this 26th day of
October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

      (the “Company,” or, “Lexaria”)         AND: Dr. David DeMartini   11714
Spriggs Way   Houston, TX 77024       (the “Lender”)

WHEREAS:

Article 1 - The Lender has previously loaned US$100,000 to Lexaria through a
secured convertible debenture with an original maturity date of November 30,
2012 (the “Initial Agreement”), and which was subsequently amended via an
Amendment to Existing Agreement dated November 15, 2012 (the “Amendment”), and
both Lexaria and the Lender agree to further amend the terms, by way of this
Agreement, under which those funds are loaned;

Article 2 - Since the Amendment became effective Lexaria has successfully repaid
$33,333 in principal to the Lender and has also regularly paid all interest and
bonus payments as they have become due, leaving a balance owing of $66,667 as of
the date of this Agreement;

Article 3 - Lexaria is taking steps to increase production at the Belmont Lake
Oil Field – including the drilling of a new well and the reworking of an
existing well - that should result in higher revenue earned by the Company and a
renewed ability to repay all principal – and regularly earned interest - owing
to the Lender, but not before the existing Amendment will have expired.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

--------------------------------------------------------------------------------

            (1) All of the terms, conditions and obligations of the Initial
Agreement remain valid and in force for the period of time that this Amendment
is effective except for those terms, conditions and obligations that are
specifically amended by way of this Agreement.

            (2) The terms, conditions and obligations of the 2012 Amendment will
expire and be extinguished, by mutual consent, as of that date that this Second
Amendment Agreement becomes effective.

            (3) Lexaria will repay the full amount of the outstanding loan due
as per the following:

  (i)

The loan repayment schedule will be converted, with an effective date of
December 1, 2013, to a new one year term loan with monthly interest payments at
18% per annum on any declining balance, in arrears and all principal amounts not
paid before then due in full on December 1, 2014; and,

        (ii)

The first payment of interest shall be due on January 1, 2014; and,

        (iii)

Lexaria will make ten (10) monthly principal payments, each of which is 1/10th
of the principal amount owing at the time this Agreement goes into effect,
beginning on March 1, 2014 and repeating on the first day of each month
thereafter until all the principal is paid; and,

        (iv)

Lexaria will use all best efforts and retains the right to repay, in whole or in
part and at any time, any portion of the principal owing up to and including the
total amount owing along with all interest then due; and,

        (v)

If the newly-drilled PP F12-7 well produces 100 bbls/day average production in
its first 30 days, then notwithstanding Section (3)(iii), above, Lexaria will
make eight (8) monthly principal payments, each of which is 1/8th of the
principal amount owing at the time this Agreement goes into effect, beginning on
March 1, 2014 and repeating on the first day of each month thereafter until all
the principal is paid; and,

        (vi)

If Lexaria makes capital investments cumulatively exceeding $50,000 prior to
that time when full repayment of the loan has occurred, then Lexaria will grant
a lien to the Lender on all such capital investments; and,

        (vii)

Lexaria grants to the Lender new collateral specifically limited to the Lender’s
pro-rata portion (the original initial balance owing to the Lender shall form
the numerator and $930,000 shall form the denominator) of Lexaria’s portion of
the net revenue from the new 12-7 well required to keep the terms of this
Agreement in good standing at any given monthly due date; and,

        (viii)

The rights granted to the Lender under this Section (3), above, are transferable
only with the written approval, in advance, of Lexaria.


--------------------------------------------------------------------------------

            (4) This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada as applicable to
contracts made and performed therein.

            (5) The Agreement may be executed in one or more counterparts, all
of which will be considered one and the same Agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

            (6) This Agreement may be executed by delivery of executed signature
pages by fax or by scan and email, and such execution will be effective for all
purposes.

            IN WITNESS WHEREOF the parties have executed this Agreement as of
the day and year first written above.

  COMPANY LENDER   LEXARIA CORP DAVID DEMARTINI         Per:  
_________________________________________ Per:  
_________________________________________                      Authorized
Signatory                    Authorized Signatory   Name:        Bal Bhullar
Name:   Title:          CFO, Director Title:         Per:  
_________________________________________                        Authorized
Signatory     Name:        Chris Bunka     Title:          CEO, Director  


--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXISTING AGREEMENT

THIS AMENDMENT (the “Agreement”) is made effective as of this 26th day of
October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

      (the “Company,” or, “Lexaria”)         AND: Dr. David DeMartini   11714
Spriggs Way   Houston, TX 77024       (the “Lender”)

WHEREAS:

Article 1 - The Lender has previously loaned US$50,000 to Lexaria through a
secured convertible debenture with an original maturity date of November 30,
2012 (the “Initial Agreement”), and which was subsequently amended via an
Amendment to Existing Agreement dated November 15, 2012 (the “Amendment”), and
both Lexaria and the Lender agree to further amend the terms, by way of this
Agreement, under which those funds are loaned;

Article 2 - Since the Amendment became effective Lexaria has successfully repaid
$16,667 in principal to the Lender and has also regularly paid all interest and
bonus payments as they have become due, leaving a balance owing of $33,333 as of
the date of this Agreement;

Article 3 - Lexaria is taking steps to increase production at the Belmont Lake
Oil Field – including the drilling of a new well and the reworking of an
existing well - that should result in higher revenue earned by the Company and a
renewed ability to repay all principal – and regularly earned interest - owing
to the Lender, but not before the existing Amendment will have expired.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

--------------------------------------------------------------------------------

            (1) All of the terms, conditions and obligations of the Initial
Agreement remain valid and in force for the period of time that this Amendment
is effective except for those terms, conditions and obligations that are
specifically amended by way of this Agreement.

            (2) The terms, conditions and obligations of the 2012 Amendment will
expire and be extinguished, by mutual consent, as of that date that this Second
Amendment Agreement becomes effective.

            (3) Lexaria will repay the full amount of the outstanding loan due
as per the following:

  (i)

The loan repayment schedule will be converted, with an effective date of
December 1, 2013, to a new one year term loan with monthly interest payments at
18% per annum on any declining balance, in arrears and all principal amounts not
paid before then due in full on December 1, 2014; and,

        (ii)

The first payment of interest shall be due on January 1, 2014; and,

        (iii)

Lexaria will make ten (10) monthly principal payments, each of which is 1/10th
of the principal amount owing at the time this Agreement goes into effect,
beginning on March 1, 2014 and repeating on the first day of each month
thereafter until all the principal is paid; and,

        (iv)

Lexaria will use all best efforts and retains the right to repay, in whole or in
part and at any time, any portion of the principal owing up to and including the
total amount owing along with all interest then due; and,

        (v)

If the newly-drilled PP F12-7 well produces 100 bbls/day average production in
its first 30 days, then notwithstanding Section (3)(iii), above, Lexaria will
make eight (8) monthly principal payments, each of which is 1/8th of the
principal amount owing at the time this Agreement goes into effect, beginning on
March 1, 2014 and repeating on the first day of each month thereafter until all
the principal is paid; and,

        (vi)

If Lexaria makes capital investments cumulatively exceeding $50,000 prior to
that time when full repayment of the loan has occurred, then Lexaria will grant
a lien to the Lender on all such capital investments; and,

        (vii)

Lexaria grants to the Lender new collateral specifically limited to the Lender’s
pro-rata portion (the original initial balance owing to the Lender shall form
the numerator and $930,000 shall form the denominator) of Lexaria’s portion of
the net revenue from the new 12-7 well required to keep the terms of this
Agreement in good standing at any given monthly due date; and,

        (viii)

The rights granted to the Lender under this Section (3), above, are transferable
only with the written approval, in advance, of Lexaria.


--------------------------------------------------------------------------------

            (4) This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada as applicable to
contracts made and performed therein.

            (5) The Agreement may be executed in one or more counterparts, all
of which will be considered one and the same Agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

            (6) This Agreement may be executed by delivery of executed signature
pages by fax or by scan and email, and such execution will be effective for all
purposes.

            IN WITNESS WHEREOF the parties have executed this Agreement as of
the day and year first written above.

  COMPANY LENDER   LEXARIA CORP DAVID DEMARTINI         Per:  
_________________________________________ Per:  
_________________________________________                      Authorized
Signatory                    Authorized Signatory   Name:        Bal Bhullar
Name:   Title:          CFO, Director Title:         Per:  
_________________________________________                        Authorized
Signatory     Name:        Chris Bunka     Title:          CEO, Director  


--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXISTING AGREEMENT

THIS AMENDMENT (the “Agreement”) is made effective as of this 26th day of
October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

      (the “Company,” or, “Lexaria”)         AND: EMERALD ATLANTIC, LLC   11714
Spriggs Way   Houston, TX 77024       (the “Lender”)

WHEREAS:

Article 1 - The Lender has previously loaned US$120,000 to Lexaria through a
secured convertible debenture with an original maturity date of November 30,
2012 (the “Initial Agreement”), and which was subsequently amended via an
Amendment to Existing Agreement dated November 15, 2012 (the “Amendment”), and
both Lexaria and the Lender agree to further amend the terms, by way of this
Agreement, under which those funds are loaned;

Article 2 - Since the Amendment became effective Lexaria has successfully repaid
$40,000 in principal to the Lender and has also regularly paid all interest and
bonus payments as they have become due, leaving a balance owing of $80,000 as of
the date of this Agreement;

Article 3 - Lexaria is taking steps to increase production at the Belmont Lake
Oil Field – including the drilling of a new well and the reworking of an
existing well - that should result in higher revenue earned by the Company and a
renewed ability to repay all principal – and regularly earned interest - owing
to the Lender, but not before the existing Amendment will have expired.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

--------------------------------------------------------------------------------

            (1) All of the terms, conditions and obligations of the Initial
Agreement remain valid and in force for the period of time that this Amendment
is effective except for those terms, conditions and obligations that are
specifically amended by way of this Agreement.

            (2) The terms, conditions and obligations of the 2012 Amendment will
expire and be extinguished, by mutual consent, as of that date that this Second
Amendment Agreement becomes effective.

            (3) Lexaria will repay the full amount of the outstanding loan due
as per the following:

  (i)

The loan repayment schedule will be converted, with an effective date of
December 1, 2013, to a new one year term loan with monthly interest payments at
18% per annum on any declining balance, in arrears and all principal amounts not
paid before then due in full on December 1, 2014; and,

        (ii)

The first payment of interest shall be due on January 1, 2014; and,

        (iii)

Lexaria will make ten (10) monthly principal payments, each of which is 1/10th
of the principal amount owing at the time this Agreement goes into effect,
beginning on March 1, 2014 and repeating on the first day of each month
thereafter until all the principal is paid; and,

        (iv)

Lexaria will use all best efforts and retains the right to repay, in whole or in
part and at any time, any portion of the principal owing up to and including the
total amount owing along with all interest then due; and,

        (v)

If the newly-drilled PP F12-7 well produces 100 bbls/day average production in
its first 30 days, then notwithstanding Section (3)(iii), above, Lexaria will
make eight (8) monthly principal payments, each of which is 1/8th of the
principal amount owing at the time this Agreement goes into effect, beginning on
March 1, 2014 and repeating on the first day of each month thereafter until all
the principal is paid; and,

        (vi)

If Lexaria makes capital investments cumulatively exceeding $50,000 prior to
that time when full repayment of the loan has occurred, then Lexaria will grant
a lien to the Lender on all such capital investments; and,

        (vii)

Lexaria grants to the Lender new collateral specifically limited to the Lender’s
pro-rata portion (the original initial balance owing to the Lender shall form
the numerator and $930,000 shall form the denominator) of Lexaria’s portion of
the net revenue from the new 12-7 well required to keep the terms of this
Agreement in good standing at any given monthly due date; and,

        (viii)

The rights granted to the Lender under this Section (3), above, are transferable
only with the written approval, in advance, of Lexaria.


--------------------------------------------------------------------------------

            (4) This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada as applicable to
contracts made and performed therein.

            (5) The Agreement may be executed in one or more counterparts, all
of which will be considered one and the same Agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

            (6) This Agreement may be executed by delivery of executed signature
pages by fax or by scan and email, and such execution will be effective for all
purposes.

            IN WITNESS WHEREOF the parties have executed this Agreement as of
the day and year first written above.

  COMPANY LENDER   LEXARIA CORP EMERALD ATLANTIC, LLC.         Per:  
_________________________________________ Per:  
_________________________________________                      Authorized
Signatory                    Authorized Signatory   Name:        Bal Bhullar
Name:   Title:          CFO, Director Title:         Per:  
_________________________________________                        Authorized
Signatory     Name:        Chris Bunka     Title:          CEO, Director  


--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXISTING AGREEMENT

THIS AMENDMENT (the “Agreement”) is made effective as of this 26th day of
October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4       (the “Company,” or, “Lexaria”)     AND:     FRED
HOFFMAN   2023 Bissonnet Street   Houston, TX 77005-1646       (the “Lender”)

WHEREAS:

Article 1 - The Lender has previously loaned US$50,000 to Lexaria through a
secured convertible debenture with an original maturity date of November 30,
2012 (the “Initial Agreement”), and which was subsequently amended via an
Amendment to Existing Agreement dated November 15, 2012 (the “Amendment”), and
both Lexaria and the Lender agree to further amend the terms, by way of this
Agreement, under which those funds are loaned;

Article 2 - Since the Amendment became effective Lexaria has successfully repaid
$16,667 in principal to the Lender and has also regularly paid all interest and
bonus payments as they have become due, leaving a balance owing of $33,333 as of
the date of this Agreement;

Article 3 - Lexaria is taking steps to increase production at the Belmont Lake
Oil Field – including the drilling of a new well and the reworking of an
existing well - that should result in higher revenue earned by the Company and a
renewed ability to repay all principal – and regularly earned interest - owing
to the Lender, but not before the existing Amendment will have expired.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

            (1) All of the terms, conditions and obligations of the Initial
Agreement remain valid and in force for the period of time that this Amendment
is effective except for those terms, conditions and obligations that are
specifically amended by way of this Agreement.

--------------------------------------------------------------------------------

            (2) The terms, conditions and obligations of the 2012 Amendment will
expire and be extinguished, by mutual consent, as of that date that this Second
Amendment Agreement becomes effective.

            (3) Lexaria will repay the full amount of the outstanding loan due
as per the following:

  (i)

The loan repayment schedule will be converted, with an effective date of
December 1, 2013, to a new one year term loan with monthly interest payments at
18% on any declining balance, in arrears and all principal amounts not paid
before then due in full on December 1, 2014; and,

        (ii)

The first payment of interest shall be due on January 1, 2014; and,

        (iii)

Lexaria will make ten (10) monthly principal payments, each of which is 1/10th
of the principal amount owing at the time this Agreement goes into effect,
beginning on March 1 2014 and repeating on the first day of each month
thereafter until all the principal is paid; and,

        (iv)

Lexaria will use all best efforts and retains the right to repay, in whole or in
part and at any time, any portion of the principal owing up to and including the
total amount owing along with all interest then due; and,

        (v)

If the newly-drilled PP F12-7 well produces 100 bbls/day average production in
its first 30 days, then notwithstanding Section (3)(iii), above, Lexaria will
make eight (8) monthly principal payments, each of which is 1/8th of the
principal amount owing at the time this Agreement goes into effect, beginning on
March 1 2014 and repeating on the first day of each month thereafter until all
the principal is paid; and,

        (vi)

If Lexaria makes capital investments cumulatively exceeding $50,000 prior to
that time when full repayment of the loan has occurred, then Lexaria will grant
a lien to the Lender on all such capital investments; and,

        (vii)

Lexaria grants to the Lender new collateral specifically limited to the Lender’s
pro-rata portion (the original initial balance owing to the Lender shall form
the numerator and $930,000 shall form the denominator) of Lexaria’s portion of
the net revenue from the new 12-7 well required to keep the terms of this
Agreement in good standing at any given monthly due date; and,

        (viii)

The rights granted to the Lender under this Section (3), above, are transferable
only with the written approval, in advance, of Lexaria.

            (4) This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada as applicable to
contracts made and performed therein.

            (5) The Agreement may be executed in one or more counterparts, all
of which will be considered one and the same Agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

--------------------------------------------------------------------------------

            (6) This Agreement may be executed by delivery of executed signature
pages by fax or by scan and email, and such execution will be effective for all
purposes.

            IN WITNESS WHEREOF the parties have executed this Agreement as of
the day and year first written above.

  COMPANY LENDER   LEXARIA CORP FRED HOFFMAN         Per:  
_________________________________________ Per:  
_________________________________________                      Authorized
Signatory                    Authorized Signatory   Name:        Bal Bhullar
Name:   Title:          CFO, Director Title:         Per:  
_________________________________________                        Authorized
Signatory     Name:        Chris Bunka     Title:          CEO, Director  


--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXISTING AGREEMENT

THIS AMENDMENT (the “Agreement”) is made effective as of this 20th day of
October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

      (the “Company,” or, “Lexaria”)         AND: James Ihrke   55 Montrose Road
  Mount Pleasant, SC 29464       (the “Lender”)

WHEREAS:

Article 1 - The Lender has previously loaned US$100,000 to Lexaria through a
secured convertible debenture with an original maturity date of November 30,
2012 (the “Initial Agreement”), and which was subsequently amended via an
Amendment to Existing Agreement dated November 15, 2012 (the “Amendment”), and
both Lexaria and the Lender agree to further amend the terms, by way of this
Agreement, under which those funds are loaned;

Article 2 - Since the Amendment became effective Lexaria has successfully repaid
$33,333 in principal to the Lender and has also regularly paid all interest and
bonus payments as they have become due, leaving a balance owing of $66,667 as of
the date of this Agreement;

Article 3 - Lexaria is taking steps to increase production at the Belmont Lake
Oil Field – including the drilling of a new well and the reworking of an
existing well - that should result in higher revenue earned by the Company and a
renewed ability to repay all principal – and regularly earned interest - owing
to the Lender, but not before the existing Amendment will have expired.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

--------------------------------------------------------------------------------

            (1) All of the terms, conditions and obligations of the Initial
Agreement remain valid and in force for the period of time that this Amendment
is effective except for those terms, conditions and obligations that are
specifically amended by way of this Agreement.

            (2) The terms, conditions and obligations of the 2012 Amendment will
expire and be extinguished, by mutual consent, as of that date that this Second
Amendment Agreement becomes effective.

            (3) Lexaria will repay the full amount of the outstanding loan due
as per the following:

  (i)

The loan repayment schedule will be converted, with an effective date of
December 1, 2013, to a new one year term loan with monthly interest payments at
18% on any declining balance, in arrears and all principal amounts not paid
before then due in full on December 1, 2014; and,

        (ii)

The first payment of interest shall be due on January 1, 2014; and,

        (iii)

Lexaria will make ten (10) monthly principal payments, each of which is 1/10th
of the principal amount owing at the time this Agreement goes into effect,
beginning on March 1 2014 and repeating on the first day of each month
thereafter until all the principal is paid; and,

        (iv)

Lexaria will use all best efforts and retains the right to repay, in whole or in
part and at any time, any portion of the principal owing up to and including the
total amount owing along with all interest then due; and,

        (v)

If the newly-drilled PP F12-7 well produces 100 bbls/day average production in
its first 30 days, then notwithstanding Section (3)(iii), above, Lexaria will
make eight (8) monthly principal payments, each of which is 1/8th of the
principal amount owing at the time this Agreement goes into effect, beginning on
March 1 2014 and repeating on the first day of each month thereafter until all
the principal is paid; and,

        (vi)

If Lexaria makes capital investments cumulatively exceeding $50,000 prior to
that time when full repayment of the loan has occurred, then Lexaria will grant
a lien to the Lender on all such capital investments; and,

        (vii)

Lexaria grants to the Lender new collateral specifically limited to the Lender’s
pro-rata portion (the original initial balance owing to the Lender shall form
the numerator and $930,000 shall form the denominator) of Lexaria’s portion of
the net revenue from the new 12-7 well required to keep the terms of this
Agreement in good standing at any given monthly due date; and,

        (viii)

The rights granted to the Lender under this Section (3), above, are transferable
only with the written approval, in advance, of Lexaria.


--------------------------------------------------------------------------------

            (4) This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada as applicable to
contracts made and performed therein.

            (5) The Agreement may be executed in one or more counterparts, all
of which will be considered one and the same Agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

            (6) This Agreement may be executed by delivery of executed signature
pages by fax or by scan and email, and such execution will be effective for all
purposes.

            IN WITNESS WHEREOF the parties have executed this Agreement as of
the day and year first written above.

  LEXARIA CORP LENDER               Per:  
_________________________________________ Per:  
_________________________________________                      Authorized
Signatory                    Authorized Signatory         Name:        Bal
Bhullar Name:   Title:          CFO, Director Title:                     Per:  
_________________________________________                        Authorized
Signatory           Name:        Chris Bunka     Title:          CEO, Director  


--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXISTING AGREEMENT

THIS AMENDMENT (the “Agreement”) is made effective as of this 20th day of
October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

      (the “Company,” or, “Lexaria”)         AND: Mathew Ihrke   2850 Cherry
Lane   Northbrook, IL 60062       (the “Lender”)

WHEREAS:

Article 1 - The Lender has previously loaned US$50,000 to Lexaria through a
secured convertible debenture with an original maturity date of November 30,
2012 (the “Initial Agreement”), and which was subsequently amended via an
Amendment to Existing Agreement dated November 15, 2012 (the “Amendment”), and
both Lexaria and the Lender agree to further amend the terms, by way of this
Agreement, under which those funds are loaned;

Article 2 - Since the Amendment became effective Lexaria has successfully repaid
$16,667 in principal to the Lender and has also regularly paid all interest and
bonus payments as they have become due, leaving a balance owing of $33,333 as of
the date of this Agreement;

Article 3 - Lexaria is taking steps to increase production at the Belmont Lake
Oil Field – including the drilling of a new well and the reworking of an
existing well - that should result in higher revenue earned by the Company and a
renewed ability to repay all principal – and regularly earned interest - owing
to the Lender, but not before the existing Amendment will have expired.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

--------------------------------------------------------------------------------

            (1) All of the terms, conditions and obligations of the Initial
Agreement remain valid and in force for the period of time that this Amendment
is effective except for those terms, conditions and obligations that are
specifically amended by way of this Agreement.

            (2) The terms, conditions and obligations of the 2012 Amendment will
expire and be extinguished, by mutual consent, as of that date that this Second
Amendment Agreement becomes effective.

            (3) Lexaria will repay the full amount of the outstanding loan due
as per the following:

  (i)

The loan repayment schedule will be converted, with an effective date of
December 1, 2013, to a new one year term loan with monthly interest payments at
18% on any declining balance, in arrears and all principal amounts not paid
before then due in full on December 1, 2014; and,

        (ii)

The first payment of interest shall be due on January 1, 2014; and,

        (iii)

Lexaria will make ten (10) monthly principal payments, each of which is 1/10th
of the principal amount owing at the time this Agreement goes into effect,
beginning on March 1 2014 and repeating on the first day of each month
thereafter until all the principal is paid; and,

        (iv)

Lexaria will use all best efforts and retains the right to repay, in whole or in
part and at any time, any portion of the principal owing up to and including the
total amount owing along with all interest then due; and,

        (v)

If the newly-drilled PP F12-7 well produces 100 bbls/day average production in
its first 30 days, then notwithstanding Section (3)(iii), above, Lexaria will
make eight (8) monthly principal payments, each of which is 1/8th of the
principal amount owing at the time this Agreement goes into effect, beginning on
March 1 2014 and repeating on the first day of each month thereafter until all
the principal is paid; and,

        (vi)

If Lexaria makes capital investments cumulatively exceeding $50,000 prior to
that time when full repayment of the loan has occurred, then Lexaria will grant
a lien to the Lender on all such capital investments; and,

        (vii)

Lexaria grants to the Lender new collateral specifically limited to the Lender’s
pro-rata portion (the original initial balance owing to the Lender shall form
the numerator and $930,000 shall form the denominator) of Lexaria’s portion of
the net revenue from the new 12-7 well required to keep the terms of this
Agreement in good standing at any given monthly due date; and,

        (viii)

The rights granted to the Lender under this Section (3), above, are transferable
only with the written approval, in advance, of Lexaria.


--------------------------------------------------------------------------------

            (4) This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada as applicable to
contracts made and performed therein.

            (5) The Agreement may be executed in one or more counterparts, all
of which will be considered one and the same Agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

             (6) This Agreement may be executed by delivery of executed
signature pages by fax or by scan and email, and such execution will be
effective for all purposes.

            IN WITNESS WHEREOF the parties have executed this Agreement as of
the day and year first written above.

  LEXARIA CORP LENDER               Per:  
_________________________________________ Per:   
_________________________________________                      Authorized
Signatory                    Authorized Signatory         Name:        Bal
Bhullar Name:   Title:          CFO, Director Title:                     Per:  
_________________________________________                         Authorized
Signatory           Name:         Chris Bunka     Title:           CEO, Director
 


--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXISTING AGREEMENT

THIS AMENDMENT (the “Agreement”) is made effective as of this 20th day of
October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4       (the “Company,” or, “Lexaria”)         AND:
Morgan Bunka   2316 Bella Vista Street   Kelowna, BC V1P 1S1       (the
“Lender”)

WHEREAS:

Article 1 - The Lender has previously loaned CDN$110,000 to Lexaria through a
secured convertible debenture with an original maturity date of November 30,
2012 (the “Initial Agreement”), and which was subsequently amended via an
Amendment to Existing Agreement dated November 15, 2012 (the “Amendment”), and
both Lexaria and the Lender agree to further amend the terms, by way of this
Agreement, under which those funds are loaned;

Article 2 - Since the Amendment became effective Lexaria has successfully repaid
CDN$36,667 in principal to the Lender and has also regularly paid all interest
and bonus payments as they have become due, leaving a balance owing of
CDN$73,333 as of the date of this Agreement;

Article 3 - Lexaria is taking steps to increase production at the Belmont Lake
Oil Field – including the drilling of a new well and the reworking of an
existing well - that should result in higher revenue earned by the Company and a
renewed ability to repay all principal – and regularly earned interest - owing
to the Lender, but not before the existing Amendment will have expired.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

--------------------------------------------------------------------------------

            (1) All of the terms, conditions and obligations of the Initial
Agreement remain valid and in force for the period of time that this Amendment
is effective except for those terms, conditions and obligations that are
specifically amended by way of this Agreement.

            (2) The terms, conditions and obligations of the 2012 Amendment will
expire and be extinguished, by mutual consent, as of that date that this Second
Amendment Agreement becomes effective.

            (3) Lexaria will repay the full amount of the outstanding loan due
as per the following:

  (i)

The loan repayment schedule will be converted, with an effective date of
December 1, 2013, to a new one year term loan with monthly interest payments at
18% on any declining balance, in arrears and all principal amounts not paid
before then due in full on December 1, 2014; and,

        (ii)

The first payment of interest shall be due on January 1, 2014; and,

        (iii)

Lexaria will make ten (10) monthly principal payments, each of which is 1/10th
of the principal amount owing at the time this Agreement goes into effect,
beginning on March 1 2014 and repeating on the first day of each month
thereafter until all the principal is paid; and,

        (iv)

Lexaria will use all best efforts and retains the right to repay, in whole or in
part and at any time, any portion of the principal owing up to and including the
total amount owing along with all interest then due; and,

        (v)

If the newly-drilled PP F12-7 well produces 100 bbls/day average production in
its first 30 days, then notwithstanding Section (3)(iii), above, Lexaria will
make eight (8) monthly principal payments, each of which is 1/8th of the
principal amount owing at the time this Agreement goes into effect, beginning on
March 1 2014 and repeating on the first day of each month thereafter until all
the principal is paid; and,

        (vi)

If Lexaria makes capital investments cumulatively exceeding $50,000 prior to
that time when full repayment of the loan has occurred, then Lexaria will grant
a lien to the Lender on all such capital investments; and,

        (vii)

Lexaria grants to the Lender new collateral specifically limited to the Lender’s
pro-rata portion (the original initial balance owing to the Lender shall form
the numerator and $930,000 shall form the denominator) of Lexaria’s portion of
the net revenue from the new 12-7 well required to keep the terms of this
Agreement in good standing at any given monthly due date; and,

        (viii)

The rights granted to the Lender under this Section (3), above, are transferable
only with the written approval, in advance, of Lexaria.


--------------------------------------------------------------------------------

            (4) This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada as applicable to
contracts made and performed therein.

            (5) The Agreement may be executed in one or more counterparts, all
of which will be considered one and the same Agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

            (6) This Agreement may be executed by delivery of executed signature
pages by fax or by scan and email, and such execution will be effective for all
purposes.

            IN WITNESS WHEREOF the parties have executed this Agreement as of
the day and year first written above.

  LEXARIA CORP LENDER               Per:  
_________________________________________ Per:  
_________________________________________                    Authorized
Signatory                    Authorized Signatory         Name:      Bal Bhullar
Name:   Title:        CFO, Director Title:                     Per:  
_________________________________________                       Authorized
Signatory           Name:       Chris Bunka     Title:         CEO, Director  


--------------------------------------------------------------------------------